Citation Nr: 0622032	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  02-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post concussion 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1942 to March 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter for procedural considerations in 
January 2005, and that the action requested in its remand has 
been accomplished to the extent possible.  This case is now 
ready for further appellate review.

The Board further notes that pursuant to the Board's remand, 
the veteran was furnished with a statement of the case with 
respect to the regional office (RO)'s denial of the veteran's 
claim for service connection for depression as secondary to 
his service-connected post concussion syndrome.  As there is 
no indication in the record that the veteran filed a timely 
substantive appeal as to this issue following his receipt of 
the statement of the case, the Board finds that has no 
jurisdiction to take any further action with respect to this 
claim.

Finally, to the extent the veteran's local service 
representative has communicated the veteran's desire for 
another hearing before the Board, the Board observes that the 
veteran was previously provided with a Board hearing in this 
matter in July 2004.  Since the Board's policy is against 
providing a second hearing without good cause, and good cause 
has not been offered or demonstrated, the Board finds that 
remand to fulfill the local service representative's request 
is not warranted.


FINDING OF FACT

The veteran's post concussion syndrome is manifested by 
periodic headaches and dizziness in an unexceptional 
disability picture.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post 
concussion syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 
8045-9304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
properly notified of the evidence needed to substantiate his 
claim for an increased rating.  

First, while a January 2002 letter to the veteran did not 
advise him of the evidence necessary to substantiate his 
claim, it did generally advise him of the respective 
obligation of the Department of Veterans Affairs (VA) and the 
veteran in obtaining supporting evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thereafter, pursuant to the Board's remand of January 2005, 
the veteran was advised in a January 2005 letter from the RO 
of the evidence necessary to substantiate his claim for an 
increased rating, and the respective obligations of the VA 
and the veteran in obtaining such evidence.  Id.  

A subsequent undated letter from the RO also advised the 
veteran of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the January 2005 and subsequent VCAA notice letters 
came after the initial rating decision that denied the claim, 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent medical 
reports or records that have not been obtained or that are 
not sufficiently addressed in documents or records already 
associated with the claims file.  While the veteran indicated 
that he had received treatment for headaches from a private 
doctor, he has not provided the address for the doctor and it 
is unknown whether he has received treatment for his post 
concussion syndrome from this provider since approximately 
1999 (five years prior to the veteran's Board hearing in 
2004).  Thus, the Board does not find that there is any basis 
to justify a remand of this case to obtain these private 
records.  In addition, neither the veteran nor his 
representative has indicated any intention to provide any 
additional medical evidence in support of the veteran's 
claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of this disability shows that service connection 
for post concussion syndrome was originally granted as 
related to concussion injury during service by a rating 
decision in March 1946, at which time a noncompensable 
evaluation was assigned.  Thereafter, an August 1967 Board 
decision granted a 10 percent rating for this disability 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304, 
based on the veteran's symptoms of headache and other somatic 
complaints.

A VA outpatient record from August 2001 reflects that the 
veteran denied suffering from any headaches or dizziness.

The veteran filed the subject claim for increased rating in 
October 2001.

VA neurological examination in February 2002 revealed an 
impression of mild dementing illness, unlikely to be related 
to the episode related by the veteran 60 years earlier during 
the Second World War

VA outpatient treatment records for the period of July 2002 
to October 2005 reflect that the veteran denied complaints of 
headache on numerous occasions.  These records did reflect 
periodic complaints of dizziness.

At the veteran's hearing before the Board in July 2004, the 
veteran stated that he regularly suffered from headaches and 
dizziness (transcript (T.) at pp. 1-4).  He indicated that he 
had received treatment for his post concussion residuals, 
including headaches, from a private physician named H., and 
that he first saw this physician five years earlier (T. at 
pp. 5-6).


II.  Rating Criteria and Analysis

The veteran suffers from post concussion syndrome which has 
been found to be manifested by headaches and other somatic 
complaints.  While the veteran has testified to more regular 
occurrences of both headache and dizziness, clinical 
treatment records since 2001 actually reflect frequent 
denials of problems with headache and only periodic problems 
with dizziness.  This impairment has been evaluated as 10 
percent disabling under 38 C.F.R. Section 4.124a, Diagnostic 
Code 8045.  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

Although the Board has considered the possibility of 
evaluating the veteran's headaches under the criteria for 
migraine found at 38 C.F.R. Section 4.124a, Diagnostic Code 
8100, the evidence of record does not reflect a diagnosis of 
migraine headaches and/or link such disability to the 
veteran's post concussion syndrome.  It should also be noted 
that the statements of the veteran and his representative 
asserting that the veteran experiences headaches and other 
disabilities related to his post concussion syndrome that are 
more severe in nature are purely speculative as they have not 
demonstrated any type of special education or training in the 
field of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, the Board finds that the criteria of Diagnostic Code 
8100 are not applicable here and the veteran's headaches may 
only be evaluated under Diagnostic Code 8045-9304, which 
provides that purely subjective complaints such as headaches 
are to be rated 10 percent and no more under Diagnostic Code 
9304.  

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned for subjective 
complaints of headaches and dizziness associated with the 
veteran's post concussion syndrome is appropriate as 
migraines have not been linked by competent medical evidence 
as secondary to his service-connected post concussion 
syndrome and there is no medical evidence of multi-infarct 
dementia associated with brain trauma.  Additionally, the 
evidence of record does not show that the veteran experiences 
purely neurological disability such as hemiplegia, 
epileptiform seizures or facial nerve paralysis as a result 
of his in-service post concussion syndrome so as to allow for 
the assignment of a rating higher than 10 percent based on 
impairment stemming from such disability.  

Although the Board has also considered entitlement to a 
higher rating pursuant to 38 C.F.R. § 3.321 (2005), the Board 
finds that the veteran's post concussion syndrome has not 
been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with his employment, 
as to prevent the use of the regular rating criteria.  
38 C.F.R. § 3.321. 

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's post concussion 
syndrome.


ORDER

Entitlement to an evaluation in excess of 10 percent for post 
concussion syndrome is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


